Case 6:19-cv-00352-JCB-JDL Document 77 Filed 12/16/20 Page 1 of 5 PageID #: 757




                                  No. 6:19-cv-00352

                                 Melinda Palmer,
                                     Plaintiff,
                                        v.
                         Online Information Services, Inc.,
                                    Defendant.



                                      ORDER

                On July 30, 2019, plaintiff Melinda Palmer filed this suit
            against defendants Online Information Services, Inc. (“OIS”),
            Equifax Information Services, LLC, and Experian Information
            Services, Inc. claiming violations of the Federal Credit
            Reporting Act (“FCRA”) and the Fair Debt Collection
            Practices Act (“FDCPA”). Doc. 1. Plaintiff’s claims against
            Equifax and Experian were dismissed following settlement.
            Docs. 22, 32, 33, 37. The case was referred to United States
            Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636.
            Pursuant to the court’s scheduling order, the parties filed the
            instant cross motions for summary judgment on the
            remaining FCRA and FDCPA claims. Docs. 57, 60.
                On November 9, 2020, the magistrate judge issued a
            report and recommendation that: (1) OIS’s motion for
            summary judgment be denied as to OIS’s argument on
            standing; (2) OIS’s motion for summary judgment be granted
            as to plaintiff’s FCRA and FDCPA claims; and (3) plaintiff’s
            motion for partial summary judgment be denied in its
            entirety. Doc. 72. Both parties filed objections to the report
            and recommendation. Docs. 73, 74. Both parties filed
            responses to the other’s objections. Docs. 75, 76.
Case 6:19-cv-00352-JCB-JDL Document 77 Filed 12/16/20 Page 2 of 5 PageID #: 758




                                         Discussion
                As an initial matter, neither party objected to the
            magistrate judge’s finding that plaintiff has standing to bring
            her claims under the FCRA and FDCPA. Doc. 72 at 12. The
            magistrate judge found that the plaintiff had standing
            because she established that her alleged injuries—a denied
            apartment application, a statutory violation which creates a
            real risk of harm, and emotional distress—satisfy the injury-
            in-fact requirement. Doc. 72 at 6-12.
                The court reviews the unobjected-to findings and
            conclusions for plain error. Douglass v. United States Auto.
            Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc). Having
            reviewed the conclusions and findings of the magistrate
            judge, the court finds the magistrate judge did not commit
            plain error in recommending that OIS’s motion be denied as
            to standing. Accordingly, the court accepts the magistrate
            judge’s finding that plaintiff has standing.
                If a party objects within 14 days of service of the report
            and recommendation, the court reviews the objected-to
            findings and conclusions of the magistrate judge de novo. 28
            U.S.C. § 636(b)(1). In conducting a de novo review, the court
            examines the entire record and makes an independent
            assessment under the law. Douglass, 79 F.3d at 1430 (cleaned
            up).
                OIS objects that some of plaintiff’s evidence is
            inadmissible. Doc. 73 at 2-3. Specifically, OIS objects to an
            automated consumer dispute verification (“ACDV”) sent
            from Equifax to OIS that plaintiff submitted with her motion
            for partial summary judgment as well as a declaration
            plaintiff submitted with her response to OIS’s motion for
            summary judgment. Docs. 60-6, 68-1. OIS argues that the
            documents are hearsay. Doc. 73 at 2-3.
                OIS raised these evidentiary arguments for the first time
            in its response to plaintiff’s motion and its reply to plaintiff’s
            response, respectively. Docs. 67 at 2-3, 69 at 1-2. Although the
            magistrate judge did not expressly rule on defendant’s


                                          -2-
Case 6:19-cv-00352-JCB-JDL Document 77 Filed 12/16/20 Page 3 of 5 PageID #: 759




            hearsay arguments, the magistrate judge also did not rely on
            those documents in rendering his recommendation. In other
            words, because the objected-to documents were not necessary
            to the magistrate judge’s recommendation, OIS’s evidentiary
            objections are overruled.
                Turning to plaintiff’s objections, she first objects to the
            magistrate judge’s finding that OIS undertook a reasonable
            investigation of her claims. Doc. 74 at 5-9; see Doc. 72 at 18.
            Plaintiff presents the same arguments she made before the
            magistrate judge and that were fully considered by him in the
            report and recommendation. Doc. 72 at 12-15. Primarily, she
            contends that OIS’s investigation was “superficial” and thus
            unreasonable. Doc. 74 at 6.
                The evidence shows that after receiving the first notice of
            her dispute, OIS contacted Trinity Valley Electric Cooperative
            (“Trinity Valley”)—the holder of plaintiff’s disputed debt.
            Doc. 57-2 at 2, ¶ 8. The documents Trinity Valley provided
            confirmed that OIS’s information was correct. Id. OIS then
            used this same documentation to address each of plaintiff’s
            subsequent disputes. Doc. 67 at 13.
                The court agrees with the magistrate judge that no
            reasonable jury could find that defendant’s investigation was
            unreasonable. Trinity Valley possessed documentation with
            which it could verify the accuracy of plaintiff’s credit report.
            After OIS received this documentation and confirmed that its
            information was accurate, it was not unreasonable to cease
            investigating.
                Next, plaintiff argues that the investigation was
            unreasonable because OIS did not forward any of her
            subsequent disputes to Trinity Valley. Doc. 74 at 6. But, as the
            magistrate judge discussed, the Chief Compliance Officer of
            OIS stated in his deposition that the subsequent disputes
            could be addressed using the documentation that OIS
            obtained for the first ACDV, as all the disputes concerned the
            same subject matter. Doc. 72 at 16, citing Doc. 67, Ex. M at
            37:23-41:15. The magistrate judge therefore concluded that


                                         -3-
Case 6:19-cv-00352-JCB-JDL Document 77 Filed 12/16/20 Page 4 of 5 PageID #: 760




            OIS was not unreasonable in this regard as there was no need
            to search for more documentation when what OIS already
            possessed sufficiently addressed plaintiff’s dispute. Doc. 72 at
            16 (citing Doc. 67, Ex. L); see also Barron v. Equifax Information
            Services, L.L.C., 802 Fed. App’x. 161, 163 (5th Cir. 2020) (per
            curiam) (finding that it was not unreasonable to rely on
            information already possessed where “there [was] no
            evidence that [further] contact would have altered the
            defendants’ conclusions about the information they already
            had”). Based upon the evidence presented, the court agrees
            with this conclusion.
                Plaintiff also contends that OIS was unreasonable in not
            forwarding the attachment to her April 2019 ACDV to Trinity
            Valley. Doc. 74 at 6-7. The attachment explains plaintiff’s
            central argument: that the refunds from Trinity Valley should
            have been reported differently. Doc. 60-6 at 4. As discussed
            below, this argument is unavailing. The “date of last
            payment” field was an appropriate to note the date her
            balance was reduced, and any potential for confusion is
            alleviated by other data fields. Accordingly, the court agrees
            with the magistrate judge’s conclusion that OIS undertook
            reasonable investigations of plaintiff’s claims. Plaintiff’s first
            objection is overruled.
                Plaintiff’s second objection is to the magistrate judge’s
            finding that OIS accurately reported her debt. Doc. 74 at 7. She
            argues that OIS conveyed false information in her credit
            report by listing the date of the Trinity Valley refunds as the
            “date of last payment.” Id. at 7-8. As addressed at length in
            the magistrate judge’s report, she contends that a refund is
            not a “payment.” Id.
                This objection likewise fails. As the magistrate judge
            explained, the Metro2 Guidelines—the industry standard for
            credit reporting—show that in order to lower a consumer’s
            balance, the furnisher must note the date the balance was
            reduced. Doc. 72 at 21-22, citing Docs. 68 at 11-13, 68-2, Ex. A
            at 15-17; see Doc. 57-2 ¶ 12. The most appropriate field for this


                                          -4-
Case 6:19-cv-00352-JCB-JDL Document 77 Filed 12/16/20 Page 5 of 5 PageID #: 761




            notation is the “date of last payment” field. Id. Accordingly, if
            OIS must mark the date the refunds reduced plaintiff’s debt,
            and the “Date of Last Payment” field is best suited for that
            notation, then it was not inaccurate for OIS to put it there.
                Further, the harms plaintiff alleges arose from the
            purported inaccuracy—namely the failure of certain parties
            to recognize the age of the disputed debt—are alleviated by a
            second data field in her credit report. See Doc. 74 at 8. OIS’s
            Chief Compliance Officer testified that the age of a debt is
            reported as the “date of first delinquency” when reporting a
            debt. Doc. 57-2 ¶ 14. Plaintiff has not disputed that her credit
            report contained this information, and its inclusion eliminates
            any potential for confusion on the grounds raised by
            plaintiff’s objections. See Doc. 74 at 7-8. Accordingly,
            plaintiff’s second objection is likewise overruled.
                For the reasons stated above, both plaintiff’s and OIS’s
            objections to the magistrate judge’s report and
            recommendation are overruled. Accordingly, the court
            accepts the magistrate judge’s recommendation. Fed. R. Civ.
            P. 72(b)(3). Defendant’s motion for summary judgment (Doc.
            57) is granted, and plaintiff’s partial motion for summary
            judgment (Doc. 60) is denied.
                               So ordered by the court on December 16, 2020.



                                               J. C AMPBELL B ARK ER
                                             United States District Judge




                                          -5-
